Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 03/17/2022. 
Claims 1 and 4-14 are currently pending.
Response to Amendment/Arguments
The objection of claims 7, 11, and 12 is withdrawn in view of the above amendment.  However, upon careful consideration claim 1 is objected to for a new reason.  See the objection, below.
The claim rejection under 35 U.S.C. 102(a1,a2) as being anticipated by Wenderoth et al. (US 7,704,406) is withdrawn in view of the above amendment.  However, the claim rejection under 35 U.S.C. 103 over Wenderoth et al. is maintained in part.  
Applicant’s arguments filed 03/17/2022 regarding the 103 rejection over Wenderoth et al. have been fully considered but they are not persuasive.  Applicant argues the reference fails to teach or suggest the limitation “an amount of 0.05 to 0.5 wt% of a buffer agent” due to the significantly large amount of potassium hydroxide (KOH) pH adjusting agent demonstrated in the reference’s working examples.  This argument is not persuasive because Wenderoth et al. teach several genus/species of alkali metal salts in an amount of 0 to 1% by weight (which overlaps the claimed range) as corrosion inhibiting substances that actually read on the claimed “buffer agent” alternative from any of the reference’s pH adjusting agents.  See col. 3 lines 46-50 and col. 4 lines 38-46 and the revised 103 rejection, below.  
The 102 and 103 rejections over Wenderoth et al. in the previous Office action cited the KOH/NaOH pH adjusting agents at col. 5 lines 51-63 (which are also cited/argued by Applicant in the present response as being present in amounts significantly larger than those claimed) as meeting the claimed buffer agent rather than the reference’s alkali metal salt corrosion inhibiting substances as presently set forth.  Thus, the present rejection citing Wenderoth et al.’s corrosion inhibiting substance “c)” as meeting the claimed buffer agent constitutes a new ground(s) of rejection by being based on a different teaching and the present Office action is made non-final.  See the new 103 rejection, below. 
However, the Office does have a suggestion to overcome the 103 rejection over Wenderoth et al.  See the Allowable Subject Matter, below. 
Double Patenting
Applicant is advised that should claims 11 and 13 be found allowable, claims 12 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Due to the present claim amendments, claims 11 and 12 recite the same limitations (“A cooling system of a vehicle comprising the antifreezing coolant composition of claim 1.”) and claims 13 and 14, dependent to claims 11 and 12, respectively, also recite the same limitations (Claim 13: “The cooling system of claim 11, wherein the antifreezing coolant composition forms a film on a metal surface of the cooling system.”’; Claim 14: “The cooling system of claim 12, wherein the antifreezing coolant composition forms a film on a metal surface of the cooling system.”).
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, Applicant is suggested to amend “all the wt% based on” to read as “all the wt% are based on” in order to improve grammar/clarity in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wenderoth et al. (US 7,704,406).
As to claim 1, Wenderoth et al. teach an antifreezing coolant composition (aqueous antifreeze composition, abstract; the composition is suitable as a coolant/heat-transfer fluid, col. 1 lines 12-17 and col. 6 lines 50-58) comprising an aliphatic carboxylic acid salt (aliphatic dicarboxylic acid in alkali metal or alkaline earth metal salt form, abstract) present in an amount of 10-50 wt.% (col. 2 lines 49-55), which overlaps the claimed range of 20-50 wt.%.  Wenderoth et al. further teach the composition preferably includes a carboxamide compound “e)” (col. 3 lines 33-35 and 58-59) present in an amount of 0.01-5 wt.% (col. 3 lines 58-59), which overlaps the claimed range 0.01-1.0 wt.%, and where anthranilamide is listed as an exemplary carboxamide compound (col. 4 lines 55-67).  The disclosed species of “2-aminobenzamide” meets the claimed anthranilamide compound of Chemical Formula 1 where R1 to R5 are hydrogen.  
Wenderoth et al. further teach the composition comprises a corrosion inhibitor (the compositions contain at least one further substance that obtains the composition to have good corrosion protection, abstract; see also col. 2 lines 49-55 and the express corrosion inhibiting substances at col. 3 line 33 to col. 5 line 50) and a triazole compound (triazole-based compounds are preferred unsaturated heterocyclic corrosion inhibiting substances, col. 3 lines 60-64 and col. 5 lines 31-36; note the reference indicates more than one corrosion inhibiting substance may be used, col. 3 lines 33-35).  The corrosion inhibiting substance(s) in the reference are used in various amounts depending on which identity of compound is selected among substances a) to h), generally 0.01-5 wt.% or 0-1 wt.%, (col. 3 line 33 to col. 4 line 4), either of which overlap the claimed corrosion inhibitor amount of 0.01 to 1.0 wt.%.  The reference also teaches the presence of “c) 0 to 1% by weight of one or more compounds from the group of alkali metal borates, alkali metal phosphates, alkali metal silicates, alkali metal nitrites, alkali metal and alkaline earth metal nitrates, molybdates and alkali metal and alkaline earth metal fluorides … Examples of compounds specified under c) are sodium tetraborate (borax), disodium hydrogenphosphate, trisodium phosphate, sodium metasilicate, sodium nitrite, sodium nitrate, magnesium nitrate, sodium fluoride, potassium fluoride, magnesium fluoride and sodium molybdate.” (col. 3 lines 46-50 and col. 4 lines 38-46), which read on the claimed buffer agent and overlap/encompass the claimed amount of 0.01 to 0.5 wt.%.  The triazole compound (corrosion inhibiting substance unsaturated heterocycle f)) is present in an amount of 0.01-5 wt.% (col. 3 lines 60-64), which overlaps the claimed range of 0.01-0.5 wt.%.  Note, either of the reference’s “c)”, “e)”, or “f)” compounds cited above may also read on the corrosion inhibitor by double inclusion.  Wenderoth et al. teach the presence of an aqueous solvent (the compositions are aqueous, abstract).  The balance/entire solvent of the composition is water (col. 7 lines 6-16 and Table 1 underneath); it is apparent in the working examples the amount of water is within and/or overlaps the claimed range of 40-80 wt.% of aqueous solvent (see the Examples in Table 1; e.g., Example 1 comprises 27.06 wt.% of water and 44.44 wt.% of 50% KOH in water, which corresponds to 49.28 wt.% total water in the Example).  
The cited teachings of the reference do not specifically anticipate the claims.  However, the amount of each specified and expressly-taught ingredient in the reference overlaps the instantly claimed ranges of wt% based on the total weight of the recited composition under a case of prima facie obviousness.
Alternatively, it might also be argued some “picking-and-choosing” is required to arrive at the claimed at-once presence of a carboxylic acid salt, anthranilamide compound, corrosion inhibitor, aqueous solvent, triazole compound, and buffer agent in the amounts recited from the teachings of Wenderoth et al.  Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed invention by providing each of 1) anthranilamide as the reference’s carboxamide compound (which also reads on the corrosion inhibitor), 2) any of the substances “a)” to “h)” as the reference’s corrosion inhibiting substance, 3) a triazole as the reference’s unsaturated heterocycle “f)” (which also reads on the corrosion inhibitor), and 4) an alkali metal salt of the reference’s “c)” capable of functioning/doubling as a buffer agent (which also reads on the corrosion inhibitor)  ith the required carboxylic acid salt and water/aqueous solvent from following the preferred/express and exemplary teachings of the reference described above.  In any event, at the time of the effective filing date it would also have been obvious to a person of ordinary skill in the art to further arrive closer within the claimed ranges from the teachings of Wenderoth et al. by varying/optimizing the relative concentrations of aliphatic carboxylic acid salt, carboxamide/anthranilamide compound, general corrosion inhibiting substance and/or alkali metal salt corrosion inhibitor (i.e., buffer agent), heterocyclic/triazole compound, and balance water solvent in order to obtain a composition having a balanced/sufficient antifreezing and corrosion inhibiting effect. 
As to claims 4, 6, and 7, Wenderoth et al. further teaches the aliphatic carboxylic acid salt comprises an alkali metal salt or alkaline earth metal salt (abstract and col. 2 lines 49-62).  Sodium and potassium are named as exemplary alkali metals (col. 3 lines 25-28).  A person of ordinary skill in the art would at once envisage the claimed magnesium and calcium metals from the disclosed alkaline earth metal salts of the reference since there are merely six possible metals in the disclosed genus of alkaline earth metals, e.g., Be, Mg, Ca, Sr, Ba, and Ra.  
As to claim 5, Wenderoth et al. further teaches providing a formate or acetate as an additional substance to further lower the freezing point (col. 6 lines 30-34), which meets the claimed “aliphatic carboxylic acid salt comprises formic acid, acetic acid or combinations thereof (interpreted as meaning the aliphatic carboxylic acid of the aliphatic carboxylic acid salt is formic acid, i.e., a formate being formic acid in salt form, and/or acetic acid, i.e., an acetate being acetic acid in salt form).  In the event some “picking-and-choosing” is required to arrive at the claimed invention, the claim is alternatively obvious for substantially the same reason as described above with respect to claim 1.
As to claim 8, Wenderoth et al. teaches sodium nitrate and sodium nitrate as preferred alkali metal-containing corrosion inhibiting substances c) (col. 5 lines 38-41).
As to claim 9, Wenderoth et al. teaches benzotriazole, tolyltriazole, and 1,2,4-triazole as exemplary/preferred heterocycles f) (col. 5 lines 31-32).
As to claims 11 and 12, Wenderoth et al. teaches a cooling system of a vehicle comprising the antifreezing coolant composition (col. 6 lines 50-58).
As to claims 13 and 14, Wenderoth et al. teaches the cooling system is formed of metal(s)/metal alloy(s) that are protected by application of the antifreezing coolant composition (col. 1 lines 25-48, col. 6 lines 37-458, and col. 8 lines 11-42), i.e., the cooling system contains a metal surface protected from corrosion contacted by the antifreezing coolant composition, which meets the claimed composition forming a film n a metal surface of the cooling system.  
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In other words, claim 1 would be allowable if the limitation(s) of claim 10 “; wherein the buffer agent comprises potassium hydroxide (KOH), sodium hydroxide (NaOH), or combinations thereof” were added to the end of claim 1. 
	If Applicant agrees with this proposed amendment, note that it would also require: 1) the cancellation of claim 10, and 2) the cancellation of claims 12 and 14 as being duplicates of claims 11 and 13, respectively. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Wenderoth et al. (US 7,704,406) and Althoefer et al. (WO 2018/172064 A1, utilizing US 2020/0017745 as an English language equivalent), fail to teach or suggest an aqueous antifreezing coolant composition as claimed comprising 20-50 wt.% of a carboxylic acid salt, 0.01-1.0 wt.% of an anthranilamide compound, and 0.05-0.5 wt.% of a buffer agent comprising KOH and/or NaOH.
	Wenderoth teach an aqueous antifreeze composition comprising 10-50% by weight of a dicarboxylic acid in the form of an alkali metal, ammonium, or alkaline earth metal salt (abstract) and 0.01 to 5% by weight of a carboxamide such as 2-aminobenzamide/anthranilamide (col. 3 lines 33-35, col. 3 lines 58-59, and col. 4 lines 55-67).  Although Wenderoth et al. separately teach the presence of 1) 0-1% by weight various alkali metal compounds such as sodium tetraborate (borax), disodium hydrogenphosphate, trisodium phosphate, sodium metasilicate, sodium nitrite, sodium nitrate, magnesium nitrate, sodium fluoride, potassium fluoride, magnesium fluoride and sodium molybdate that broadly read on a buffer agent (col. 3 lines 46-50 and col. 4 lines 38-46) and 2) alkali metal hydroxides such as sodium hydroxide and potassium hydroxide or ammonia or amines as pH adjusting agents to obtain a final pH of 6 to 11 (col. 5 lines 50-64), the reference fails to teach or suggest providing a buffer agent in an amount of 0.05 to 0.5 wt% comprising sodium hydroxide and/or potassium hydroxide.  The Examples of Wenderoth et al. demonstrate the pH adjusting agent is present in a significantly larger amount that does not overlap the recited range of 0.05 to 0.5 wt.% (KOH, 50% in H2O is added in amounts of 44.4, 41.74, 39.0, 43.04, and 44.44 in the compositions, Table 1, which correspond to KOH amounts of 19.5-22.2 wt.% of the final compositions) and the reference fails to teach or suggest any reason for a person of ordinary skill in the art to lower the amount of the strong, basic pH adjusting agent(s) to approach the claimed range, especially given the fact the reference’s composition comprise 10-50% by weight of a dicarboxylic acid and a final pH of 6 to 11 meaning the reference’s composition requires a substantial amount of a base, e.g., NaOH or KOH, well-above the claimed range.  See also Applicant’s persuasive arguments on page 6 of the present response.
Althoefer et al. teach antifreeze/anticorrosive concentrates comprising 1-10% by weight of a mixture containing a dicarboxylic acid or salt thereof and optionally a glycolic acid and/or a glycol (abstract, para. 0021, 0029 and 0043).  The composition may further comprise up to 10% by weight of a carboxamide such as 2-aminobenzamide/anthranilamide (para. 0043, 0063, and 0064), up to 1% by weight of alkali metal salt compounds such as sodium tetraborate (borax), disodium hydrogenphosphate, trisodium phosphate, sodium metasilicate, sodium nitrite, sodium nitrate, magnesium nitrate, sodium fluoride, potassium fluoride, magnesium fluoride and sodium molybdate that broadly read on a buffer agent (para. 0045 and 0050), and an alkali metal hydroxide such as sodium hydroxide or potassium hydroxide to establish a final pH of 4 to 11 (para. 0074).  However, the reference fails to teach or suggest an anthranilamide-containing antifreezing coolant composition comprising 40-80 wt.% of an aqueous solvent and 20-50 wt.% of a carboxylic acid salt as claimed, and even discourages the skilled artisan from doing so.  While the reference’s concentrates are mixed and diluted with water to obtain a final coolant composition (para. 0084 and claim 13), the reference’s concentrates themselves merely contain “small amounts of water” and are preferably anhydrous (para. 0008).  The dilution/mixing of the “small amount of water”-containing or anhydrous concentrate would raise the content of an aqueous solvent/water but further reduce the amount of carboxylic acid/salt well- and further-below the claimed range of 20-50 wt.%.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 23, 2022